Case 5:21-mc-00004-JSM-PRL Document 4 Filed 08/13/21 Page 1 of 2 PageID 32




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

KENNETH D. BELL, in his capacity as
court-appointed Receiver for Rex
Venture Group, LLC d/b/a
ZeekRewards, Com

       Plaintiff,

v.                                                          Case No: 5:21-mc-4-JSM-PRL

TODD DISNER, TRUDY GILMOND,
TRUDY GILMOND, LLC, JERRY
NAPIER, DARREN MILLER,
RHONDA GATES, DAVID
SORRELLS, INNOVATION
MARKETING, LLC, AARON
ANDREWS, SHARA ANDREWS,
GLOBAL INTERNET FORMULA,
INC., T. LEMONT SILVER, KAREN
SILVER, MICHAEL VAN LEEUWEN,
DURANT BROCKETT, DAVID
KETTNER, MARY KETTNER,
P.A.W.S. CAPITAL MANAGEMENT
LLC, LORI JEAN WEBER and CASEY
DELOACH,

       Defendants.


                                          ORDER

       This matter is before the Court on the motion of Kenneth Bell (“Judgment Creditor”)

for issuance of a writ of garnishment as to JP Morgan Chase Bank, N.A. (“Garnishee”). (Doc.

3).

       On August 14, 2017, the United States District Court for the Western District of North

Carolina, Charlotte Division, entered a Final Judgment in favor of Plaintiff and against each

individual member of a Defendant Class, including Defendant Casey Deloach. (Doc. 1).
Case 5:21-mc-00004-JSM-PRL Document 4 Filed 08/13/21 Page 2 of 2 PageID 33




       Previously, the Judgment Creditor registered the judgment with this Court. (Doc. 1).

Judgment Creditor states that the judgment remains unsatisfied. Now, Judgment Creditor

moves for a writ of garnishment and suggests that Garnishee may be indebted to, or have

tangible or intangible personal property of the Judgment Debtor in its hands,

possession, or control.

       Pursuant to Fed. R. Civ. P. 69, the Court must follow state law regarding garnishment

procedures. See Fed. R. Civ. P. 69. Chapter 77 of the Florida Statutes prescribes the procedure

for issuance and enforcement of writs of garnishment.

       Accordingly, upon due consideration, Judgment Creditor’s motion for issuance of writ

of garnishment (Doc. 3) is GRANTED, and the Clerk is directed to issue the Writ of

Garnishment (including the Notice and Claim of Exemption) attached to the motion. (Doc.

3-1). Judgment Creditor must fully comply with all notice requirements of § 77.041, Florida

Statutes.

       DONE and ORDERED in Ocala, Florida on August 13, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                             -2-
